Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 12/24/2021, in which, claim(s) 1-15 is/are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1-15 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim. 
Applicants’ arguments with respect to 112 4th paragraph with rejection of claim(s) 14 have been fully considered and are persuasive.  The rejection of 112 4th paragraph have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues that Snodgrass-Swaminathan combination does not teaches decrypting the encrypted media token using the domain key to obtain the media key and providing the media key to the receiving entity if the ascertaining step determines that the receiving entity is entitled to access media from the media device, and not decrypting the encrypted media token using the domain key to obtain the media key if the ascertaining step determines that the receiving entity is not entitled to access media from the media device. (See Remarks pp. 7-8)
The Examiner respectfully disagrees. Swaminathan teaches the use of SSO token, in which access token is use to validate the game console, if the authentication succeeds (receiving entity entitle to access media), decrypt the content key and sending the decrypted content key to the game console, if the authentication is not successful (receiving entity NOT entitle to access media), the process stops and no encrypted content key is not decrypted [Swaminathan; ¶20-24]. It would have been obvious before the effective filing date of the claimed invention to modify Snodgrass in view of Swaminathan with the motivation to perform the decryption of the encrypted content at user’s end to prevent middlemen attack and better protect the distributed content.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass et al. (Pat. No.: US 8,826,036 B1; hereinafter Snodgrass) in view of Swaminathan et al. (Pub. No.: US 2015/0235011 A1 – IDS; hereinafter Swaminathan).
Regarding claims 1, 14 and 15, Snodgrass discloses a method for securing media content in a network comprising at a media device:
receiving a domain key from a service provider (obtaining parameters from the server to generate the voucher key [Snodgrass; 4:11-63]); and 
encrypting media with a media key and encrypting the media key with the domain key to form an encrypted media token (the content key use to encrypt the content and encrypt the content key with the voucher key [Snodgrass; 4:11-63]); 

receiving the encrypted media token and one or more receiving entity identifiers relating to a receiving entity (obtain the user account and metadata to obtain the encrypted content key [Snodgrass; 7:2-41]);
ascertaining whether the receiving entity is entitled to access media from the media device (based on the user info and metadata to determine if the user allow to view the content [Snodgrass; 7:2-41]); and
decrypting the encrypted media token using the domain key to obtain the media key and providing the media key to the receiving entity (decrypt the encrypted content key with the voucher key and use the content key to decrypt the encrypted content for viewing [Snodgrass; 7:2-41]).
Snodgrass discloses distributing encrypted contents using content key encrypted by voucher keys and using of different various user/device information to determine ownership and licensing. Snodgrass does not explicilty discloses decrypting the encrypted media token using the domain key to obtain the media key and providing the media key to the receiving entity if the ascertaining step determines that the receiving entity is entitled to access media from the media device, and not decrypting the encrypted media token using the domain key to obtain the media key if the ascertaining step determines that the receiving entity is not entitled to access media from the media device; however, in a related and analogous art, Swaminathan teaches these features.
In particular, Swaminathan teaches the use of SSO token, in which access token is use to validate the game console, if the authentication succeeds (receiving entity entitle to access media), decrypt the content key and sending the decrypted content key to the game console, if 

Note: The Examiner suggest to amend the claim invention with respect to Fig. 3 of the invention to help clarify the invention. Steps s31-s43 clarify the invention and would be allowable over the prior art.

Regarding claim 2, Snodgrass-Swaminathan combination discloses the method according to claim 1, further comprising generating the media key at the media device (the content key is generated at the device using the generated random key and other parameters [Snodgrass; 7:2-41]).

Regarding claim 3, Snodgrass discloses the method according to claim 1, wherein the domain key is associated with a domain defining one or more media devices within the network (the voucher key is generated from different parameters, including the device ID [Snodgrass; 7:2-41]).

Regarding claim 4, Snodgrass discloses the method according to claim 3, wherein the step of authenticating the receiving entity comprises establishing that the receiving entity is 

Regarding claim 5, Snodgrass discloses the method according to claim 1, wherein the media device receives the domain key in a form encrypted using one or more media device identifiers (the voucher is obtained from a hash form using the user account info and device ID [Snodgrass; Fig. 1-2 and associated text]).

Regarding claim 6, Snodgrass-Swaminathan combination discloses the method according to claim 1, wherein the encrypted media token comprises metadata associated with the domain key (the encrypted content key includes metadata associated with the user account [Snodgrass; 7:2-41]).

Regarding claim 7, Snodgrass-Swaminathan combination discloses the method according to claim 1, wherein the media device transmits the encrypted media token to the receiving entity and wherein the service provider receives the encrypted media token from the receiving entity (sending SSO token to the server and the validating of the user and using the token verification process, decrypt the content key and sending the decrypted content key to the user [Swaminathan; ¶20-24]. The motivation to perform the decryption of the encrypted content at user’s end to prevent middlemen attack and better protect the distributed content.

Regarding claim 8, Snodgrass-Swaminathan combination discloses the method according to claim 1, wherein the service provider receives the encrypted media token in a form encrypted 

Regarding claim 9, Snodgrass-Swaminathan combination discloses the method according to claim 1, wherein the service provider provides the media key to the receiving entity in a form encrypted using one or more receiving device identifiers (the encrypted content and SSO token obtain from the content server [Swaminathan; ¶20-24]. The motivation to perform the decryption of the encrypted content at user’s end to prevent middlemen attack and better protect the distributed content.

Regarding claim 10, Snodgrass-Swaminathan combination discloses the method according to claim 1, wherein the media key is changed periodically (the key are generated based on metadata information and can be changed based on input parameters changes, including changes of devices [Snodgrass; 2:49-60, 13:1-21]).

Regarding claim 11, Snodgrass-Swaminathan combination discloses the method according to claim 1, wherein the domain key is changed periodically (the key are generated based on metadata information and can be changed based on input parameters changes, including changes of devices [Snodgrass; 2:49-60, 13:1-21]).

Regarding claim 12, Snodgrass-Swaminathan combination discloses the method according to claim 1, wherein the media comprises audio and/or visual content (digital contents [Snodgrass; 2:9-23]).

Regarding claim 13, Snodgrass-Swaminathan combination discloses the method according to claim 1, wherein the media device comprises a camera (the reader can have camera [Snodgrass; 2:24-34]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/DAO Q HO/Primary Examiner, Art Unit 2432